DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is:  
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-11 and 13-15 is/are pending.  Claim(s) 3-4 and 13-14 is/are withdrawn.  Claim(s) 12 is/are canceled.
Election/Restrictions
Applicant's election with traverse of Species 1, Species 4, Species 4-2, Species 4-3, Species 5, and Species 7 in the reply filed on 11/8/2021 is acknowledged.  The traversal is on the ground(s) that amended claim 1 is no longer read on by the prior art cited in the Requirement for Restriction/Election (9/17/2021).  This is not found persuasive because Roeder as cited below in the prior art rejection section teaches all features common to the species.
Applicant further argues there is no serious search burden.  Applicant argues that because the details of the differing searches were not provided (i.e. each set of search strategies) there is no search burden.  The Examiner is not required to provide every possible search set for different species.  As noted in the Requirement, each member of the species requires at least a different search.  This statement is based on the species as named.  For example, in the loop type, open and closed are mutually exclusive shapes and require different text searches directed to each the “closed” feature and the “open” feature.  Such a search represents different search queries/different fields of search.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2021.

Claim Objections
Claims 1, 6, 11, and 15 are objected to because of the following informalities:  
Claim 1 recites “arranged both sides”, which should be “arranged on both sides”. 
Claims 6 and 15 each recites “of covering”, which should be “of the covering”. 
Claims 6 and 15 each recites “on outer wall surface”, which should be “on an outer wall surface”.  See also 35 USC 112(b) section below.  
Claim 11 recites “or middle”, which should be “or a middle”.
Appropriate correction is required.

Product By Process
The Examiner recognizes claim 7 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined claim 7 requires the stent graft to comprise the following structural elements: support rods fixed to the covering.  In the case of sewing, a stitch/suture/thread is also present.  In the case of heat sealing/bonding, a bond is also present.  Additionally, the features of claims 1 and 5 are also present.    
In the prior art rejection in this Office action, Examiner considers claim 7 to be met when a reference teaches these structural limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 11, and 15 each recites the limitation "the proximal end".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a proximal end” in the first instance.
Claim 1 recites the limitation "the distal end".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a distal end” in the first instance.
The term "behind" in claim 1behind" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining the bounds of “behind”.  Therefore, this term is indefinite.  
Claims 2 and 6 each recites “the connector”.  It is unclear which of the plurality of connectors is being referred back to.  For purposes of examination the Examiner considers this language to be “the connectors” in each instance.
Claims 5 and 15 each recites the limitation "the circumferential direction".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a circumferential direction”.
Claims 6 and 15 each recites the limitation "the outer wall" or “the outer wall surface”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an outer wall” or “an outer wall surface”, depending on which is the correct feature claimed.
Claims 6 and 15 each recites “on outer wall surface”.  	In the case where “on the outer wall and the inner lumen wall surface” refers to “the outer wall surface” rather than “the outer wall”, then it is unclear if the limitation in question is the same or a different outer wall surface than introduced earlier in the claim.  
Claims 6 and 15 each recites the limitation "the inner lumen wall surface".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an inner lumen wall surface”.
Claims 6-8 and 15
Claim 9 recites the limitation "the central axis".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a central axis”.
Claim(s) 10 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder, et al (Roeder) (US 2013/0116773 A1).
Regarding Claim 1, Roeder teaches a staged release aortic stent graft (e.g. Figures 19-20; for the aorta, [0037]), comprising a tubular covering (graft material, #14, seen in Figure 1) and annular support frames (e.g. Figure 1, #s 16), wherein connectors for a release guide wire to pass through (e.g. Figures 19-20, #s 60) are arranged axially from the proximal end to the distal end on the covering (e.g. Figures 19-20), and at least two columns of the connectors are arranged axially with spacing (e.g. Figures 19-20); wherein the staged release aortic stent graft further comprises a fenestration for arranging branch stents or branch blood vessels (e.g. Figures 19-20, #38), wherein the connectors are arranged {on} both sides of the fenestration for restraining a portion of the stent graft behind the fenestration (e.g. Figures 19-20; material is able to be folded behind the fenestration and the restraints will hold it in place).  

Regarding Claim 2, the connector is a closed-loop structure for the release guide wire to pass through or wind around (e.g. Figures 19-20; [0048], Figures 5-7); the closed-loop structure is a through hole on the connector for the release guide wire to pass through, or a through hole or a gap surrounded by the connector cooperated with the covering for the release guide wire to pass through (e.g. Figures 19-20; [0048], Figures 5-7).

Regarding Claim 5, there are a plurality of axially arranged support rods fixed with spacing at least at the proximal end along the circumferential direction on the covering (e.g. Figures 19-20, #s 376a/b). 
Regarding Claim 6, the support rod is fixed on the inner luminal wall surface of the covering (e.g. Figures 19-20; when in the configuration the support rods are fixed in place as they are held there by the tension of the loops), the connector is both on the support rod and on the covering around the support rod (e.g. Figures 5-6).
Regarding Claim 7, the support rod is fixed on the covering (discussed supra for claim 6).
Regarding Claim 9, the support rods are parallel to the central axis of the stent graft (e.g. Figures 19-20). 

Claim 10, the stent graft is tubular and extends with an equal diameter (e.g. Figures 19-20, each end has an equal diameter along that portion; as broadly claimed, there is no requirement that the entire length of the stent graft have a single diameter). 
Regarding Claim 11, the fenestration is arranged at the proximal end of the stent graft (e.g. Figures 19-20). 
Regarding Claim 15, the limitations of claim 15 are discussed supra for claim 6. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Roeder, et al (Roeder) (US 2013/0116773 A1) as discussed supra, and further in view of Besselink (US 2002/0077692 A1).
Regarding Claim 8, Roeder teaches there is at least one fixing point on the support rod for fixed connection with the covering (each point along the length of the support rods is a point that is fixed when in the configuration of Figures 5-6 as discussed supra). 
Roeder discloses the invention substantially as claimed but fails to teach the fixing point is a connection hole or an opening slot with an opening arranged on the support rod. 
Besselink teaches a guide wire that is hollow (e.g. [0014]). 
Besselink and Roeder are concerned with the same field of endeavor as the claimed invention, namely stent grafts having delivery including using a wire. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roeder such that the support rods are 

Relevant Prior Art
US 2014/0180378 to Roeder teaches a stent graft having connectors and support rods for use in constraining the device for delivery.  
US 2016/0184118 to Faber teaches at least two axially aligned columns of connectors for use with wires to constrain a stent graft for delivery.  
US 2012/0172965 to Kratzberg teaches at least two axially aligned columns of connectors for use with wires to constrain a stent graft for delivery.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/27/2022